DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-11 and 13-34 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Khodorkovsky et al. (US 20120249559) and Jane et al. (US 9390461).
A computer system, comprising: 
a graphics processor (Fig. 2 (202)) comprising a plurality of processing cores (Fig. 2 (204 and 206)) configured to generate images at least in part in response to the executing instructions and the user input, an internal interface (Fig. 2 (208)) connecting the plurality of processing cores, an always-on circuit (Fig. 2 (218)) configured to remain powered when the computer system receives power, and at least one data link interface (Fig. 2, (212) that is separate from the always-on circuit and that is configured to connect to one or more devices external to the graphics processor, (Fig. 2 where according to Fig. 2 the always-on island (218) is in a different block (i.e. separate) from the NVLINK interface (212))
wherein the graphics processor includes a power management circuit (Fig. 2 (220)) that is connected to the always-on circuit (Fig. 2) and
a low power mode in which the plurality of processing cores and the internal interface is unpowered while the at least one data link interface remains powered. ([0060], “Figure 2 illustrates aspects of a GPU 202 which implements a conventional power saving technique. According to the conventional technique, in the sleep mode, GPU 202 powers off all components of the GPU except for the frame buffer interface 210, the general purpose I/O interface 216 and a small always on logic block 218. The always on island 218 and the GPIO interface 216 are kept powered on so that wake requests can be received and acted upon. The always-on island that detects wake events and performs as much chip initialization as possible until the high speed link interfaces of the GPU have been restored to normal operational link state. The frame buffer input/output (FBIO) interface 210 is kept powered on so that the frame buffer can be maintained.”)
AAPA teaches at least one data link interface but does not teach it remains powered while other components of the GPU are unpowered. Khodorkovsky teaches 
while the at least one data link interface remains powered. (Fig. 8, (816-bus/PCI interface)) [0057], “In an embodiment, dedicated power device 806 continues to provide power to bus interface module 816 even when GPU 802 and/or memory 804 are transitioned to substantially disabled states.” [0058-59], “power manager 226 and/or state management module 818 can transition GPU 802 from a powered state to a substantially disabled state, or vice versa. … Response module 820 receives bus configuration cycles generated by the CPU and generates appropriate responses. The responses are transmitted to the CPU so that the OS running on the CPU does not realize that GPU 802, and/or memory 804, has been transitioned to a substantially disabled state.”)
in which the plurality of processing cores and the internal interface is unpowered while the at least one data link interface remains powered. ([0064], “a first signal including a command to transition the power state of the GPU is received. For example, in FIG. 8 GPU 802 can receive a signal including a command to transition GPU 802 to a substantially disabled state or a partially powered state”)
Khodorkovsky is cited to teach a similar concept of low power involving PCI links.  Based on Khodorkovsky, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified AAPA to have the link remain powered while most of the rest of the GPU is powered down.  Furthermore, being able to have the link remain powered improves on AAPA by being able to reduce the latency when waking up and being able to respond to the bus configuration cycles. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to reduce waking latency and to respond to the bus configuration cycles.
AAPA does not teach but Jane teaches 
a processor (Fig. 1 (22-CPU) configured to execute instructions at least in part in response to user input; and (col. 1, lines 48-51, “For example, the processor may be a graphics processing unit (GPU), and the period of time over which the duty cycle is managed may be a frame to be displayed on the display screen viewed by a user of the system.”)
is configured to repetitively transition, transparently to a user viewing the generated images while said instructions are executing, to and from a low power mode in which the plurality of processing cores and the internal interface is unpowered while the at least one data link interface remains powered. (Fig. 11, col. 6, lines 43-55, “A duty cycle power controller 42 may receive the duty cycle, and may be configured to control the on/off state of the GPU 24 for the frame time responsive to the duty cycle. The duty cycle power controller 42 may communicate with a GPU control unit 62 in the PMU 26, which may power gate the GPU 24 and/or change the GPU 24 to a different operating point in response to duty cycle control. The available operating points may be stored in a GPU state table 64. The GPU control unit 62 in the PMU 26 may include hardware to control the power up/power down state of the GPU, and the duty cycle power controller 42 may be configured to communicate with the PMU hardware to power up/power down the GPU 24.” and col. 1, lines 48-51, “For example, the processor may be a graphics processing unit (GPU), and the period of time over which the duty cycle is managed may be a frame to be displayed on the display screen viewed by a user of the system.” Where user request is interpreted as a user viewing information on a display (i.e. commands from the CPU).)
Jane and AAPA are analogous art. Jane is cited to teach a similar concept of low power cycles during rendering and displaying of graphics information on a display.  Based on Jane, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified AAPA to use duty cycling of power for a GPU which is invisible to human perception to save power. The reference does not include the rates. Furthermore, being able to control display frame rates by controlling the duty cycle of the GPU cores improves on AAPA by being able to either control thermal issues and/or power consumption. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “[t]he duty cycle indicated by the duty cycle power controller 42 may serve as a limit to the utilization in order to meet thermal requirements, battery life requirements, etc. However, the actual utilization may be smaller (e.g. if the GPU 24 is performing relatively simple operations each frame time, the actual utilization may be lower than the duty cycle). If the utilization is lower than the duty cycle, it may still be desirable to reduce the operating point of the GPU 24 to reduce power consumption, increasing the utilization.” 
Regarding claim 31, AAPA and Khodorkovsky teach wherein the graphics processor includes a first power rail (Fig. 7 (408 and/or 410), Khodorkovsky) configured to supply power to the internal interface (Fig. 2 (Crossbar), AAPA),  a second power rail (Fig. 7 (406), Khodorkovsky) configured to supply power to the at least one data interface, and a third power rail configured to supply power to the always-on circuit (Fig. 2 (218) power rail is different than the data interface Fig. 2 (212), AAPA), and wherein, in the low power mode, the second power rail powers the at least one data interface and the first power rail is unpowered and, in the full power mode, the first power rail and the second power rail are each powered. (Khodorkovsky in teaches that the can be a separate circuit block for a response block of the BI and a state management block which control the power devices and that these circuit blocks can each have their own power rail (second and third rails, above). AAPA teaches that the bus interface block (NVLINK) and the always-on circuit should be powered by different power rails, which would lead to the combination of at least three separate power rails with the always-on circuit on a different power rail than the bus interface (NVLINK) which is one a different power rail than the crossbar.  Figs. 7-9, [0054], “after bus interface module 418 receives command to transition GPU 402 to a low power state. In FIG. 7, only GPU 402 is transitioned to a substantially disabled state by disabling the outputs of voltage regulators 408 and 410. Since bus interface module 418 is not coupled to voltage regulator 412, memory 404 remains powered when GPU 402 is in a substantially disabled state.” And [0056], “ Power devices 806-814 can be any type of device that provides a signal to power portions of GPU 802 and/or memory 804. … In other embodiments, any number of power devices can be used to provide power to aspects of GPU 802. For example, a power device may be provided for each type of circuit block that makes up GPU 802.”, Khodorkovsky) 

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Khodorkovsky, and Jane in view of Saulters (US 20140125680).
Regarding claim 2, AAPA, Khodorkovsky, and Jane do not teach Saulters teaches wherein the plurality of processing cores, in a time interval including a period in which the graphics processor is in the low power mode, renders successive ones of said images for display such that a time interval between two successive images is less than a threshold time of human perception of interactivity. (Table 1, [0054], “Step S02 further comprises limiting the maximum frame rendering rate of the rendering thread according to a preset value. For example, a sleep cycle is inserted into the rendering thread according to a preset value, so as to limit the maximum frame rendering rate.”, [0062], “The speed at which the displaying thread creates interpolated frames is less likely to be affected by the quantity of frame data than the speed at which the rendering thread creates rendered frames is. Also, with only one most recently rendered frame and one second most recently rendered frame, it is feasible for the displaying thread to create an infinite number of interpolated frames. Hence, the speed at which the displaying thread creates interpolated frames is substantially constant, and thus the frame displaying rate is substantially constant too. Likewise, step S03 involves limiting the frame displaying rate of the displaying thread according to a preset value. For example, a sleep cycle is inserted into the displaying thread to limit the frame displaying rate according to a preset value. During a sleep cycle of the displaying thread, the power to some but not all components of the GPU 122 is turned off, that is, the GPU 122 is power-gated. The frame displaying rate is subjected to a limitation, because the GPU 122 is not working during the sleep cycle of the displaying thread. Likewise, a plurality of preset value configurations is pre-stored, such that a user can select one of the configurations,” [0064], “if the computer system 100 is operating at the AC power supply mode, the high-performance mode can be selected by a user or automatically selected; hence, the rendering thread requires that a sleep cycle be inserted into the rendering thread so as to limit the maximum frame rendering rate to 60 Hz according to preset value 60 Hz, whereas the displaying thread requires that a sleep cycle be inserted into the displaying thread so as to limit the frame displaying rate to 120 Hz according to preset value 120 Hz. Furthermore, the present invention further provides a sensor (not shown) disposed at a power (not shown) of the computer system 100, wherein a signal is sent according to the power temperature detected by the sensor or any other physical parameters to thereby dynamically change the preset value (that is, a dynamic mode) for the maximum frame rendering rate.” Where displaying frame rated which is less than human perception can be as 16.7ms in normal mode (60Hz) or 8.3ms is high performance mode (120Hz) as per Table 1)
Saulters is cited to teach a similar concept of low power cycles during rendering and displaying of graphics information on a display.  Based on Saulters, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified AAPA, Khodorkovsky, and Jane to provide a rendering/display frame rate while using duty cycling of power for a GPU which is invisible to human perception (i.e. less than 30ms per frame).  While Jane states that this feature would be valuable. The reference does not include the rates. Furthermore, being able to use display frame rates that are less than 30ms improves on AAPA, Khodorkovsky, and Jane by being able to be imperceptible to the human eye. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because reduces power while not impacting the user experience.
Regarding claim 3, AAPA, Khodorkovsky, and Jane does not teach Saulters teaches wherein said time interval between two successive images is less than 30 milliseconds. (Table 1, Where displaying frame rated which is less than human perception can be as 16.7ms in normal mode (60Hz) or 8.3ms is high performance mode (120Hz) as per Table 1)
Saulters is cited to teach a similar concept of low power cycles during rendering and displaying of graphics information on a display.  Based on Saulters, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified AAPA, Khodorkovsky, and Jane to provide a rendering/display frame rate while using duty cycling of power for a GPU which is invisible to human perception (i.e. less than 30ms per frame).  While Jane states that this feature would be valuable. The reference does not include the rates. Furthermore, being able to use display frame rates that are less than 30ms improves on AAPA, Khodorkovsky, and Jane by being able to be imperceptible to the human eye. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because reduces power while not impacting the user experience.
Regarding claim 4, AAPA and Jane does not teach Saulters teaches wherein said time interval between two successive images is less than 10 milliseconds. (Table 1, Where displaying frame rated which is less than human perception can be as 16.7ms in normal mode (60Hz) or 8.3ms is high performance mode (120Hz) as per Table 1)
Saulters is cited to teach a similar concept of low power cycles during rendering and displaying of graphics information on a display.  Based on Saulters, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified AAPA and Jane to provide a rendering/display frame rate while using duty cycling of power for a GPU which is invisible to human perception (i.e. less than 30ms per frame).  While Jane states that this feature would be valuable. The reference does not include the rates. Furthermore, being able to use display frame rates that are less than 30ms improves on AAPA and Jane by being able to be imperceptible to the human eye. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because reduces power while not impacting the user experience.
Regarding claim 5, AAPA, Khodorkovsky, and Jane does not teach Saulters teaches wherein the transition occurs in less than 30 milliseconds. (Table 1, Where displaying frame rated which is less than human perception can be as 16.7ms in normal mode (60Hz) or 8.3ms is high performance mode (120Hz) as per Table 1)
Saulters is cited to teach a similar concept of low power cycles during rendering and displaying of graphics information on a display.  Based on Saulters, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified AAPA and Jane to provide a rendering/display frame rate while using duty cycling of power for a GPU which is invisible to human perception (i.e. less than 30ms per frame).  While Jane states that this feature would be valuable. The reference does not include the rates. Furthermore, being able to use display frame rates that are less than 30ms improves on AAPA, Khodorkovsky, and Jane by being able to be imperceptible to the human eye. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because reduces power while not impacting the user experience.
Regarding claim 6, AAPA, Khodorkovsky, and Jane does not teach Saulters teaches wherein the transition occurs in less than 10 milliseconds. (Table 1, Where displaying frame rated which is less than human perception can be as 16.7ms in normal mode (60Hz) or 8.3ms is high performance mode (120Hz) as per Table 1)
Saulters is cited to teach a similar concept of low power cycles during rendering and displaying of graphics information on a display.  Based on Saulters, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified AAPA, Khodorkovsky, and Jane to provide a rendering/display frame rate while using duty cycling of power for a GPU which is invisible to human perception (i.e. less than 30ms per frame).  While Jane states that this feature would be valuable. The reference does not include the rates. Furthermore, being able to use display frame rates that are less than 30ms improves on AAPA, Khodorkovsky, and Jane by being able to be imperceptible to the human eye. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because reduces power while not impacting the user experience.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Khodorkovsky, and Jane in view of Diefenbaugh et al. (US 20160109925)
Regarding claim 7, AAPA, Khodorkovsky, and Jane does not teach but Diefenbaugh teaches wherein the graphic processor is further configured to put the at least one data link interface in a reduced power quiescent link power mode for the low power mode and a full power active link power mode for a full operational mode. (Fig. 3 (310- L0 full power mode) (330 – L1 low power modes))
Diefenbaugh is cited to teach a similar concept of low power involving PCI links.  Based on Diefenbaugh, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Jane to place the link in a lower power state.  Furthermore, being able entering a low power mode with the PCI link improves on AAPA, Khodorkovsky, and Jane by being reduce power in the system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to reduces power in the system.
Regarding claim 8, AAPA, Khodorkovsky, and Jane do not teach but Diefenbaugh teaches wherein state associated with the at least one data link interface is stored before the plurality of processing cores is powered off and is retained during the low power mode. ([0030], “Different combinations of disabling the various components in the host device 210 and the endpoint device 230 in the low power idle link state can be used in one embodiment of the invention” [0048], “In one embodiment of the invention, the existing L1 link state 413 maintains all port context.” Where the L1 link state is a low power mode link state.) 
Diefenbaugh is cited to teach a similar concept of low power involving PCI links.  Based on Diefenbaugh, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified AAPA, Khodorkovsky, and Jane to save the state of the link when entering a low power mode.  Furthermore, being able to save the state of the link when entering a low power mode improves on AAPA and Jane by being reduce power and at the same time reduce the latency when waking up. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to reduce power while reducing waking latency.
Regarding claim 9, Khodorkovsky teaches wherein a state of the plurality of processing cores is stored before the plurality of processing cores is powered off and is preserved during the low power mode in a frame buffer memory connected to the graphics processor. ([0082], “the GPU driver saves hardware context and signals the GPU to transition to a substantially disabled state. According to an embodiment, a state management module (e.g., module 818 illustrated in FIG. 8) can select which power units coupled to the GPU are shutdown. After saving hardware context, the selected power units can be turned off.” And [0084], “selected execution units of the GPU may be kept powered on, while powering off other execution units. In yet another embodiment, the substantially disabled state includes powering off the GPU except for the bus interface unit and the memory associated with the GPU.”)
Khodorkovsky is cited to teach a similar concept of low power involving PCI links.  Based on Khodorkovsky, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified AAPA, Jane and Diefenbaugh to save the state of the link when entering a low power mode in the frame buffer.  Furthermore, being able to save the state of the link when entering a low power mode improves on AAPA, Jane and Diefenbaugh by being reduce power and at the same time reduce the latency when waking up. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to reduce power while reducing waking latency.
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Khodorkovsky, and Jane in view of Venugopal et al. (US 10187061)
Regarding claim 32, AAPA, Khodorkovsky, and Jane do not teach but Venugopal teaches wherein the graphics processor further includes one or more clamp circuits (Fig. 2) at one or more crossings between a core power domain (Fig. 1 (110)) that includes one or more of the plurality of processing cores and a link power domain that includes one or more of the at least one data link interface, wherein each of the one or more clamp circuits is configured to retain a signal as part of a link state of one or the at least one data link interface. (col. 5, lines 10-13, “a power management unit, or other suitable circuit, may assert isolation signal 240, signaling level shifter 200 to clamp storage circuit nodes (or simply “storage nodes”) in latch circuit 202”)
Venugopal is cited to teach a similar concept of low power operation an electronic device.  Based on Venugopal, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified AAPA, Khodorkovsky, and Jane to retain the link state by using clamps and latches when reducing power consumption.  Furthermore, being able retain the link state by using clamps and latches when entering a low power mode improves on AAPA, Khodorkovsky, and Jane by being able to reduce wakeup latency in the system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to reduce wakeup latency in the system.
Regarding claim 33, AAPA, Khodorkovsky, and Jane do not teach but Venugopal teaches wherein the one or more clamp circuits are configured to, when transitioning from the full power mode to the low power mode, enable latching before enabling clamping and releasing the latching after releasing the clamping. (col. 7, lines 18-23, “By clamping output 335 and complement output 339 to ground and supply voltage 332, respectively, latch circuit 341 maintains a known logic state, such that when isolate 343 returns to a high logic level, other logic circuits coupled to output 335 and complement output 339 can function using the known logic state.”)
Venugopal is cited to teach a similar concept of low power operation an electronic device.  Based on Venugopal, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified AAPA, Khodorkovsky, and Jane to retain the link state by using clamps and latches when reducing power consumption.  Furthermore, being able retain the link state by using clamps and latches when entering a low power mode improves on AAPA, Khodorkovsky, and Jane by being able to reduce wakeup latency in the system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to reduce wakeup latency in the system.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Khodorkovsky, and Jane in view of Gopal (US 20150134985)
Regarding claim 34, Gopal teaches wherein the power management circuit is configured to reset the core power domain upon wakeup from the low power mode, without affecting the link state retained from before the low power mode was entered. ([0047], “Quick re-initialization may be achieved without the need to reconfigure programmable registers, in some embodiments. In these embodiments, there is no need to go through the PHY re-intiailization, nor is there any need to notify the software on wake up, which essentially means the wake up time is significantly reduced. It may be easy to shut down the display PHY under the influence of the driver when it is no longer being used. Using retention latches to preserve configuration registers and states in low power mode results in reducing the wake up time requirement.” Where a reset occurs when in a low power mode such as a sleep state)
Gopal is cited to teach a similar concept of low power operation an electronic device.  Based on Gopal, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified AAPA, Khodorkovsky, and Jane to retain the link state.  Furthermore, being able retain the link state when entering a low power mode improves on AAPA, Khodorkovsky, and Jane by being reduce wakeup latency in the system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “Using retention latches to preserve configuration registers and states in low power mode results in reducing the wake up time requirement”, [0047]

Claim 10-11, 14-16, 20-22, and 27-30 is rejected under 35 U.S.C. 103 as being unpatentable over Khodorkovsky et al. (US 20120249559) in view of Applicant Admitted Prior Art (AAPA).
Regarding claim 10, Khodorkovsky teaches 
A processor (Fig. 8 (802-GPU)) comprising a plurality of processing cores, an internal interface connecting the plurality of processing cores, an always-on circuit configured to remain powered when a device including the processor is powered, and at least one data link interface configured to connect to one or more devices external to the processor, (Fig. 8, (816-bus/PCI interface)) 
wherein the processor is operable in a low power mode in which the plurality of processing cores and the internal interface are unpowered and the at least one data link interface is powered on. (Figs. 7-8, [0058-59], “based on one or more signals received from the CPU or GPU driver, where the received one or more signals are indicative of conditions for an idle state of GPU 802 … and a detection of an idle state in the GPU, power manager 226 and/or state management module 818 can transition GPU 802 from a powered state to a substantially disabled state, or vice versa. … Response module 820 receives bus configuration cycles generated by the CPU and generates appropriate responses. The responses are transmitted to the CPU so that the OS running on the CPU does not realize that GPU 802, and/or memory 804, has been transitioned to a substantially disabled state. For example, bus 822 can be a PCI Express bus and the bus configuration cycles can be PCI configuration cycles. In such an embodiment, response module 820 is configured to respond to PCI configuration cycles when GPU 802 is in a substantially disabled state or partially powered state similar to as it would if GPU 802 was in a powered state.”)
Khodorkovsky teaches GPU’s but does not teach GPU cores with internal interconnect. Additionally, Khodorkovsky teaches the GPU is “substantially disabled” (in a low power state) when its bus interface and data link are still powered but doesn’t specifically mention cores or internal interconnect. AAPA teaches the cores and interconnect can enter low power mode independently from other components. 
a plurality of processing cores (Fig. 2 (204 and 206)), an internal interface connecting the plurality of processing cores, (Fig. 2 (208)), an always-on circuit (Fig. 2, (218)) and at least one data link that is separate from the always-on circuit (Fig. 2 where according to Fig. 2 the always-on island (218) is in a different block (i.e. separate) from the NVLINK interface (212))
wherein the processor is operable in a low power mode in which the plurality of processing cores and the internal interface are unpowered (Fig. 2, [0060], “GPU 202 powers off all components of the GPU except for the frame buffer interface 210, the general purpose I/O interface 216 and a small always on logic block 218.” In other words, AAPA teaches that the GPU cores and crossbar are powered off in a low power mode.”)
Khodorkovsky and AAPA are analogous art. AAPA is cited to teach a similar concept of low power operation an electronic device.  Based on AAPA, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Khodorkovsky to place the cores and internal interconnect in low power mode.  Furthermore, being able entering a low power mode with cores and internal interconnect improves on Khodorkovsky by being reduce power in the system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because it reduces power in the system.
Regarding claim 11, AAPA teaches wherein all processing cores of the processor are powered off in the low power mode. (Fig. 2, [0060], “GPU 202 powers off all components of the GPU except for the frame buffer interface 210, the general purpose I/O interface 216 and a small always on logic block 218.” In other words, AAPA teaches that the GPU cores and crossbar are powered off in a low power mode.)
Khodorkovsky and AAPA are analogous art. AAPA is cited to teach a similar concept of low power operation an electronic device.  Based on AAPA, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Khodorkovsky to place the cores and internal interconnect in low power mode.  Furthermore, being able entering a low power mode with cores and internal interconnect improves on Khodorkovsky by being reduce power in the system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because it reduces power in the system.
Regarding claim 14, Khodorkovsky teaches wherein the processor is a graphics processing unit (GPU) and the plurality of processing cores is a graphics processing core. (Fig. 1B (104-GPU))
Regarding claim 15, Khodorkovsky teaches wherein a frame buffer input/output (FBIO) interface which connects the processor to a frame buffer remains powered on in the low power mode. ([0054], “Since bus interface module 418 is not coupled to voltage regulator 412, memory 404 remains powered when GPU 402 is in a substantially disabled state. In such a manner, memory contents are retained while GPU 402 is in a substantially disabled state. In a further embodiment, more power can be saved by switching the memory module to the self-refresh mode.” Where the memory contents are retained while the GPU is in a substantially disabled state is interpreted as the memory interface to the DRAM being powered to maintain the contents as opposed to self-refesh mode where the interface does not need to maintain the contents)
Regarding claim 16, Khodorkovsky teaches wherein a state of the plurality of processing cores is written to the frame buffer input/output interface for storing in the frame buffer before the processor enters the low power mode. ([0082], “, the GPU driver saves hardware context and signals the GPU to transition to a substantially disabled state.”)
Regarding claim 20, Khodorkovsky teaches further comprising a power management unit that is configured to remain powered on during the low power mode. ([0058], “State management module 818 receives commands or signals from a power manager in the GPU driver, for example, such as power manager 226 illustrated in FIG. 2 and controls the outputs of power devices 808-814 to control the power states of GPU 802 and/or memory 804. In particular, based on the command received from power manager in the driver, state management module 818 determines which of the power devices are to output a power signal and which of the power devices will have their outputs disabled” and [0057], “In an embodiment, dedicated power device 806 continues to provide power to bus interface module 816 even when GPU 802 and/or memory 804 are transitioned to substantially disabled states.” Where according to Fig. 8, the state management module (power management unit) remains powered because it resides within the BI 816 (the bus interface module for the CPU))
Regarding claim 21, Khodorkovsky teaches wherein the at least one data link interface is configured to connect the processor to at least one of a peer GPU, a central processing unit (CPU), or a PCI Express (PCIE) root port. (Figs. 1B, 7-8, [0059], “The responses are transmitted to the CPU so that the OS running on the CPU does not realize that GPU 802, and/or memory 804, has been transitioned to a substantially disabled state. For example, bus 822 can be a PCI Express bus and the bus configuration cycles can be PCI configuration cycles.”)
Regarding claim 22, Khodorkovsky teaches wherein the at least one data link interface includes a PCIE interface or a NVLINK interface. (Figs. 1B, 7-8, [0059], “The responses are transmitted to the CPU so that the OS running on the CPU does not realize that GPU 802, and/or memory 804, has been transitioned to a substantially disabled state. For example, bus 822 can be a PCI Express bus and the bus configuration cycles can be PCI configuration cycles.”)
Regarding claim 27, Khodorkovsky teaches further including logic to transition from the low power mode to a full power operational mode upon detecting a signal from a CPU or an external interface. ([0087-88, “the GPU driver, such as, for example, driver 222 for GPU 206 illustrated in FIG. 2, receives a request to access the GPU. … Responsive to receiving the GPU access request, the GPU driver determines the current state of the GPU. If the GPU is currently in a substantially disabled state, the driver initiates the transition of the GPU to a powered state. Transitioning the GPU to a powered state includes powering on the power devices that supply power to the various components of the GPU.”)
Regarding claim 28, Khodorkovsky teaches further comprising a controller configured to control the signal to a general purpose input/output request provided to the GPU. (Figs. 2 and 8, [0058], “State management module 818 receives commands or signals from a power manager in the GPU driver, for example, such as power manager 226”)
Regarding claim 29, Khodorkovsky teaches
A method comprising: 
detecting an idle processing state in a processor that comprises a plurality of processing cores, an internal interface connecting the plurality of processing cores, an always-on circuit configured to remain powered when a device including the processor is powered, and at least one data link interface configured to connect to one or more devices external to the processor; ([0032], “embodiments of the present invention may control the power state of the primary GPU by substantially disabling that GPU when its services are not needed and by activating it to an operational state when again required. The primary GPU is considered for transitioning to a substantially disabled state when it is detected to be idle”)
in response to the detecting, entering the processor into a low power mode in which power is off to the at least one processing core on and power is on to the at least one data link interface; and (Fig. 3 and 7-8, [0058-59], “based on one or more signals received from the CPU or GPU driver, where the received one or more signals are indicative of conditions for an idle state of GPU 802  … and a detection of an idle state in the GPU, power manager 226 and/or state management module 818 can transition GPU 802 from a powered state to a substantially disabled state, or vice versa. … Response module 820 receives bus configuration cycles generated by the CPU and generates appropriate responses. The responses are transmitted to the CPU so that the OS running on the CPU does not realize that GPU 802, and/or memory 804, has been transitioned to a substantially disabled state. For example, bus 822 can be a PCI Express bus and the bus configuration cycles can be PCI configuration cycles. In such an embodiment, response module 820 is configured to respond to PCI configuration cycles when GPU 802 is in a substantially disabled state or partially powered state similar to as it would if GPU 802 was in a powered state.”, 
in response to a wake signal, entering the processor into a full power mode in which power is on to the plurality of processing cores, the internal interface, and the at least one data link interface. ([0043], “In step 312, a command is generated to transition a GPU, currently in a substantially disabled state, to a powered state. For example, the GPU can be in a substantially disabled state when the access request is detected because no application was running that required graphics processing capabilities of the GPU. When the request to access the GPU is detected, the GPU can be transitioned to the powered state” and [0059], “For example, bus 822 can be a PCI Express bus and the bus configuration cycles can be PCI configuration cycles. In such an embodiment, response module 820 is configured to respond to PCI configuration cycles when GPU 802 is in a substantially disabled state or partially powered state similar to as it would if GPU 802 was in a powered state.”)
Khodorkovsky teaches GPU’s but does not teach GPU cores with internal interconnect. Additionally, Khodorkovsky teaches the GPU is “substantially disabled” (in a low power state) when its bus interface and data link are still powered but doesn’t specifically mention cores or internal interconnect. AAPA teaches the cores and interconnect can enter low power mode independently from other components. 
a plurality of processing cores (Fig. 2 (204 and 206)), an internal interface connecting the plurality of processing cores (Fig. 2 (208)), an always-on circuit (Fig. 2 (218)) configured to remain powered when a device including the processor is powered, and at least one data link interface that is separate from the always-on circuit (Fig. 2 where according to Fig. 2 the always-on island (218) is in a different block (i.e. separate) from the NVLINK interface (212), [0060], “GPU 202 powers off all components of the GPU except for the frame buffer interface 210, the general purpose I/O interface 216 and a small always on logic block 218.” In other words, AAPA teaches that the GPU cores and crossbar are powered off in a low power mode.”)
a full power mode in which power is on to the plurality of processing cores, the internal interface, and the at least one data link interface (Fig. 2, [0060] where the internal interface is powered on when the cores receive the wake event.)
Khodorkovsky and AAPA are analogous art. AAPA is cited to teach a similar concept of low power operation an electronic device.  Based on AAPA, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Khodorkovsky to place the cores and internal interconnect in low power mode.  Furthermore, being able entering a low power mode with cores and internal interconnect improves on Khodorkovsky by being reduce power in the system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because it reduces power in the system.
Regarding claim 30, Khodorkovsky teaches
A system on a chip (SoC), comprising: 
a central processing unit (CPU); (Fig. 7 (416-CPU))
at least one data link coupled to the CPU; and (Fig 7 (414-bus/data link))
a graphics processing unit (GPU) comprising a plurality of processing cores, an internal interface connecting the plurality of processing cores, an always-on circuit configured to remain powered when the SoC receives power, and at least one data link interface for communicating over the at least one data link that is separate from the always-on circuit, (Fig. 7 (402-GPU), (414-bus/data link), (418 - bus interface))
wherein the GPU is operable in a low power mode in which the plurality of processing cores and the internal interface are unpowered and the at least one data link interface is powered on. (Fig. 7, [0054], “FIG. 7 is a block diagram illustration of computing environment 600 after bus interface module 418 receives command to transition GPU 402 to a low power state. In FIG. 7, only GPU 402 is transitioned to a substantially disabled state by disabling the outputs of voltage regulators 408 and 410. Since bus interface module 418 is not coupled to voltage regulator 412, memory 404 remains powered when GPU 402 is in a substantially disabled state.” Whereas per Fig. 7, bus interface and the memory remain powered while the rest of the GPU is unpowered)
Khodorkovsky teaches GPU’s but does not teach GPU cores with internal interconnect. Additionally, Khodorkovsky teaches the GPU is “substantially disabled” (in a low power state) when its bus interface and data link are still powered but doesn’t specifically mention cores or internal interconnect. AAPA teaches the cores and interconnect can enter low power mode independently from other components. 
a plurality of processing cores (Fig. 2 (204 and 206)), an internal interface (Fig. 2 (208)) connecting the plurality of processing cores, an always-on circuit (Fig. 2 (218)) configured to remain powered when the SoC receives power, and at least one data link interface for communicating over the at least one data link that is separate from the always-on circuit ((Fig. 2 where according to Fig. 2 the always-on island (218) is in a different block (i.e. separate) from the NVLINK interface (212), [0060], “GPU 202 powers off all components of the GPU except for the frame buffer interface 210, the general purpose I/O interface 216 and a small always on logic block 218.” In other words, AAPA teaches that the GPU cores and crossbar are powered off in a low power mode.”)
a low power mode in which the plurality of processing cores and the internal interface are unpowered (Fig. 2, [0060], “GPU 202 powers off all components of the GPU except for the frame buffer interface 210, the general purpose I/O interface 216 and a small always on logic block 218.” In other words, AAPA teaches that the GPU cores and crossbar are powered off in a low power mode.”)
Khodorkovsky and AAPA are analogous art. AAPA is cited to teach a similar concept of low power operation an electronic device.  Based on AAPA, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Khodorkovsky to place the cores and internal interconnect in low power mode.  Furthermore, being able entering a low power mode with cores and internal interconnect improves on Khodorkovsky by being reduce power in the system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because it reduces power in the system.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Khodorkovsky and AAPA in view of Diefenbaugh.
Regarding claim 13, Khodorkovsky does not teach but Diefenbaugh teaches wherein the at least one data link interface is in a reduced power quiescent link power mode during the low power mode. ([0038], “the estimated or projected idle duration is used by the link state policy to determine which low power idle link state to enter. For example, in one embodiment of the invention, when the link state policy determines that the idle duration is short, it sets or keeps the platform at the existing L1 link state 350. When the link state policy determines that the idle duration is long, it transitions the platform to the L1.OFF link state 380 or L1.SNOOZ link state 360 based on the service latency requirement in one embodiment of the invention.”)
Diefenbaugh is cited to teach a similar concept of low power operation an electronic device.  Based on Diefenbaugh, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Khodorkovsky and AAPA to place the link in a lower power state.  Furthermore, being able entering a low power mode with the PCI link improves on Khodorkovsky and AAPA by being reduce power in the system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because it reduces power in the system.

Claim 17 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Khodorkovsky and AAPA in view of Garg et al. (US 20180129261)
Regarding claim 17, Khodorkovsky and AAPA does not teach but Garg teaches further comprising an always-on island and a general purpose input/output (GPIO) interface connected to the always-on island, wherein the always-on island remains powered on during the low power mode and includes wake logic for exiting the processor from the low power mode. ([0029], “Logic connected to the always on power supply may include configuration data and retention latches, low power entry/exit logic, power switch controls” and [0131], “Responsive to the Sleep Message completion, the host may transition to sleep mode (from the Sleep_wait state 414); thereafter, the peripheral processor may also independently enter sleep mode. If the peripheral processor needs to reestablish communication with host, it can request the host to wake-up via e.g., an out-of-band general purpose input output (GPIO) that triggers a wake sequence. The host transitions to an Active_wait state 418 in order to re-initialize operation, etc. Once the host successfully exited the Active_wait state 418 and has woken (in Active state 412), the host updates the peripheral with a Host Exit Sleep Message.”)
Garg is cited to teach a similar concept of low power operation an electronic device.  Based on Garg, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Khodorkovsky and AAPA to have always on wake logic.  Furthermore, being able entering a low power mode with the PCI link improves on Khodorkovsky and AAPA by being reduce power in the system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “multiple power islands or separate, isolated domains are created, for example, using a voltage regulator or power switches, to provide granular power management control. A suspend voltage domain powers critical logic blocks that store the status and calibration information of the PHY. Then this information is readily available and the exit latency from a lower power state may be improved, in some embodiments. Similarly, logic and analog circuits are partitioned between the multiple power wells to give better control for power management and reduced latency.”, [0015]
Regarding claim 23, Khodorkovsky and AAPA does not teach but Garg teaches further including a clamping circuit to preserve link states of the at least one data link interface. (Figs. 1-2, [0015], “A suspend voltage domain powers critical logic blocks that store the status and calibration information of the PHY. Then this information is readily available and the exit latency from a lower power state may be improved” and [0024],” In addition to retaining the common mode voltage of the pads during low power mode, the transmit driver circuit may tristate to retain the common mode voltage” where in a low power link state the link stores the calibration information and status states and retains the common mode voltages which is interpreted as the clamping circuit.)
Garg is cited to teach a similar concept of low power operation an electronic device.  Based on Garg, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Khodorkovsky and AAPA to have retain the link state.  Furthermore, being able retain the link state when entering a low power mode improves on Khodorkovsky and AAPA by being reduce wakeup latency in the system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “multiple power islands or separate, isolated domains are created, for example, using a voltage regulator or power switches, to provide granular power management control. A suspend voltage domain powers critical logic blocks that store the status and calibration information of the PHY. Then this information is readily available and the exit latency from a lower power state may be improved, in some embodiments. Similarly, logic and analog circuits are partitioned between the multiple power wells to give better control for power management and reduced latency.”, [0015]
Regarding claim 24, Khodorkovsky and AAPA does not teach but Garg teaches further including a latching circuit to preserve the link states corresponding to a state before the one or more processing cores are powered off. (Fig. 2 (39 – retention latches), [0015], “A suspend voltage domain powers critical logic blocks that store the status and calibration information of the PHY. Then this information is readily available and the exit latency from a lower power state may be improved”)
Garg is cited to teach a similar concept of low power operation an electronic device.  Based on Garg, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Khodorkovsky and AAPA to have retain the link state.  Furthermore, being able retain the link state when entering a low power mode improves on Khodorkovsky and AAPA by being reduce wakeup latency in the system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “multiple power islands or separate, isolated domains are created, for example, using a voltage regulator or power switches, to provide granular power management control. A suspend voltage domain powers critical logic blocks that store the status and calibration information of the PHY. Then this information is readily available and the exit latency from a lower power state may be improved, in some embodiments. Similarly, logic and analog circuits are partitioned between the multiple power wells to give better control for power management and reduced latency.”, [0015]
Regarding claim 25, Khodorkovsky and AAPA does not teach but Garg teaches further including a reset control to reset portions of circuitry without affecting said link states. ([0056-58], “Based on the above table, at least four power modes may be supported … by PHY: … Quick re-initialization without need to reconfigure programmable registers. Complete PHY re-initialization without preserving configuration registers have pitfalls; ie to notify driver software on wake up, reprogramming all registers, making controller bring up power and remove reset to start PHY.”)
Garg is cited to teach a similar concept of low power operation an electronic device.  Based on Garg, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Khodorkovsky and AAPA to have retain the link state an always on area which does not assert reset when power back up.  Furthermore, being able retain the link state without needing to reset that section of the link improves on Khodorkovsky and AAPA by being reducing wakeup latency in the system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “Quick re-initialization without need to reconfigure programmable registers. Complete PHY re-initialization without preserving configuration registers have pitfalls; ie to notify driver software on wake up, reprogramming all registers, making controller bring up power and remove reset to start PHY.”, [0058]
Regarding claim 26, Khodorkovsky and AAPA teaches wherein the reset control is further configured to enable transfer of memory repair information into one or more memory modules before resetting one or more said portions of circuitry.  ([0026], “The suspend voltage domain 42 includes the low power finite state machine (FSM), wake up logic, and the LDO power up and power down FSM. It also includes retention latches 39 and a fuse override 41.”)
Garg is cited to teach a similar concept of low power operation an electronic device.  Based on Garg, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Khodorkovsky and AAPA to be able to override the retained link state.  Furthermore, being able to repair the retained link state improves on Khodorkovsky and AAPA by being reduce wakeup latency in the system overridden information. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because test the low power system.

Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Khodorkovsky and AAPA in view of Saulters.
Regarding claim 18, Khodorkovsky and AAPA teaches further comprising a display interface connectable to a display, wherein the processor is configured to (1) render a first image to the display via the display interface while the processor is in a full power operational mode in which the at least one processing core and the data link interfaces are powered on, (Fig. 11, [0064-65], “a first signal including a command to transition the power state of the GPU is received. For example, in FIG. 8 GPU 802 can receive a signal including a command to transition GPU 802 to a substantially disabled state or a partially powered state from a CPU over bus 822. … state management module 818, based on the command, can determine which portions of GPU 802 and/or memory 804 are to be disabled. Based on this determination, state management module 818 can identify power devices that supply power to those portions of GPU 802 and/or memory 804 as being power devices that should have their outputs disabled. For example, power device 808 can be coupled to a rendering engine of GPU 802 and power device 810 can be coupled to a display controller of GPU 802. Having determined that the rendering engine and/or display controller of GPU 802 should be disabled, state management module 818 identifies the corresponding power device.”)
Khodorkovsky and AAPA does not teach but Saulters teaches
(2) enter the low power mode after the rendering while the first image continues to be displayed on the display, ([0013], “After generating any one of the rendered frames, the rendering thread provides the rendered frame to the displaying thread, and returns control to the graphics application in response to the displaying thread's confirmation of receipt of the rendered frame. Furthermore, a sleep cycle is inserted into the rendering thread according to a preset value, so as to limit a frame rendering rate.” And [0019], “(c) sending according to the displaying thread one or more interpolating instructions and one or more displaying instructions, the one or more interpolating instructions enabling execution of interpolation according to the at least a first rendered frame and the second rendered frame to create one or more interpolated frames, and the one or more displaying instructions enabling display of the one or more interpolated frames” and [0062], “step S03 involves limiting the frame displaying rate of the displaying thread according to a preset value. For example, a sleep cycle is inserted into the displaying thread to limit the frame displaying rate according to a preset value. During a sleep cycle of the displaying thread, the power to some but not all components of the GPU 122 is turned off, that is, the GPU 122 is power-gated. The frame displaying rate is subjected to a limitation, because the GPU 122 is not working during the sleep cycle of the displaying thread.”) 
(3) exit the low power mode in less than a threshold time, and (4) render a second image to the display via the display interface from a subsequently entered said full power operational mode such that the entered low power mode is transparent to a user viewing the first and second images. ([0064], “the high-performance mode can be selected by a user or automatically selected; hence, the rendering thread requires that a sleep cycle be inserted into the rendering thread so as to limit the maximum frame rendering rate to 60 Hz according to preset value 60 Hz, whereas the displaying thread requires that a sleep cycle be inserted into the displaying thread so as to limit the frame displaying rate to 120 Hz according to preset value 120 Hz.” And [0062], “step S03 involves limiting the frame displaying rate of the displaying thread according to a preset value. For example, a sleep cycle is inserted into the displaying thread to limit the frame displaying rate according to a preset value. During a sleep cycle of the displaying thread, the power to some but not all components of the GPU 122 is turned off, that is, the GPU 122 is power-gated. The frame displaying rate is subjected to a limitation, because the GPU 122 is not working during the sleep cycle of the displaying thread.” Where the threshold time is the limits on rendering and displaying rates, where the rendering rate has a sleep cycle inserted implies that once the sleep cycle is completed the GPU wakes to perform another rendering.)
Saulters is cited to teach a similar concept of low power cycles during rendering and displaying of graphics information on a display.  Based on Saulters, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Khodorkovsky and AAPA to provide a rendering/display frame rate while using duty cycling of power for a GPU which is invisible to human perception (i.e. less than 30ms per frame).  While Khodorkovsky and AAPA states that this feature would be valuable. The reference does not include the rates. Furthermore, being able to use display frame rates that are less than 30ms improves on Khodorkovsky by being able to be imperceptible to the human eye. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because reduces power while not impacting the user experience.
Regarding claim 19, Khodorkovsky and AAPA does not teach but Saulters teaches wherein the threshold time is 30 ms. (Table 1, Where displaying frame rated which is less than human perception can be as 16.7ms in normal mode (60Hz) or 8.3ms is high performance mode (120Hz) as per Table 1)
Saulters is cited to teach a similar concept of low power cycles during rendering and displaying of graphics information on a display.  Based on Saulters, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Khodorkovsky and AAPA to provide a rendering/display frame rate while using duty cycling of power for a GPU which is invisible to human perception (i.e. less than 30ms per frame).  The reference does not include the rates. Furthermore, being able to use display frame rates that are less than 30ms improves on Khodorkovsky and AAPA by being able to be imperceptible to the human eye. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because reduces power while not impacting the user experience.

Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive. The Applicant’s representative argues that the prior art and AAPA do not teach “the at least one data link interface is separate from the always-on circuit”. The Examiner respectfully disagrees.  The Applicant states that AAPA and Khodorkovsky do not disclose that the bus interface is “separate” from an always-on circuit. The Applicant continues by discussing how Khodorkovsky only discloses how the power supply of the always-on circuit and the bus interface are not described as separate. In response to the Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the power supplied to the always-on circuit and the bus interface are “separate”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, the AAPA in Fig. 2 shows that based on the broadest reasonable interpretation, the bus interface and the always-on circuit are separate. Therefore, the Applicants’ arguments are not persuasive and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        November 2, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187